Wade, C. J.
1. The garnishee was required to answer what amount it owed to “E. B. Johnson,” and at the time the summons was served it did in fact owe to E. B. Johnson more than the amount of the plaintiff’s demand. The fact that it was only as -“Ed Johnson” that the garnishee knew the defendant E. B. Johnson, and that his name was entered upon its books as “Ed Johnson,” could not relieve the garnishee from the liability created by service of the summons, as the garnishee did in fact owe the person named therein, and there was enough to put it on notice and require it to ascertain whether the person designated in the summons of garnishment as “E. B.” Johnson was the person to *484whom the garnishee was indebted, known to it as “Ed” Johnson; and upon proper pleadings this issue could have been raised and determined at the trial.
Decided March 15, 1917.
Rehearing denied April 5, 1917.
Certiorari; from Bibb superior court—Judge Mathews. June 16, 1916.
Dean Newman, for plaintiff in error.
2. No other question being raised by the petition for certiorari, the judge of the superior court did not err in overruling the certiorari.
3. Briefs not having been filed for the defendant in error in accordance with the order of January 16, providing for the submission of this case • on February 12, 1917, and stipulating that “no briefs will be received on behalf of defendants in error which are not filed within the time limited by this order,” under the ruling announced in Savannah &c. Ry. v. McCoy, 17 Ga. App. 82, 84 (86 S. E. 282); no appearance for the defendant in error will be entered or allowed.

Judgment affirmed.


George'and LuJee, JJ., concur.